DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/31/2022.  As directed by the amendment: claims 1, 3, 5-6, 9-10, 13, 15, 17-18 and 27-31 have been amended, no new claims have been cancelled and new claim 89 has been added. Thus, claims 1-38 and 89 are presently pending in this application, and currently examined in the Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second arms comprising a plurality of openings to allow for tissue ingrowth (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 18, 25, 31-35 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Saidi et al. (US PG Pub. 2014/0243975), as disclosed in the IDS dated 06/28/2019, hereinafter Saidi.
Regarding claims 1-3, Saidi discloses a nasal implant, illustrated in Figure 10I, comprising a central body having a proximal end (PE) and a distal end (DE); a first arm (1A) having a proximal end (1P) fixed to the distal end (DE) of the central body and a distal end (1D) not fixed to the central body, a second arm (2A) having a proximal end (2P) fixed to the distal end (DE) of the central body and a distal end (2D) not fixed to the central body, wherein the central body has a length, along the central longitudinal axis between the proximal end (PE) and the distal end (DE), which is greater than a length of the first arm (1A) and a length of the second arm (2A); wherein the distal ends of the first and second arms being adapted to move away from a central longitudinal axis of the central body from a delivery configuration toward a deployed configuration, illustrated in Figure 10I and modified figure 10I, below ([0160]), wherein the central body, the first arm, and the second arm are configured to be implanted in nasal tissue to support lateral nasal cartilage, illustrated for example in Figure 66C ([0239]); and a plurality of barbs (3631) on the distal end of the central body, configured to expand outwardly away from the central longitudinal axis and towards the proximal end of the central body, after the nasal implant is delivered from a cannula/delivery tool and configured to engage with tissue when deployed, to provide resistance to migration in a proximal direction and allow for movement of the implant in a distal direction, illustrated in Figure 36b ([0147] & [0192], Lines 17-27 – to clarify, it is stated and illustrated that the barbs are extend toward the proximal end of the device, and engage tissue to prevent migration “back out through its implantation path”, i.e. a proximal direction, and would allow movement since this is the direction of the implantation path/the bars extend in a proximal direction). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the barbs, described in the embodiment illustrated in Figure 36b, in the device of the embodiment illustrated in Figure 10I, in order to engage surrounding tissue and prevent migration back out through the implantation path/in a proximal direction, as taught by Saidi.

    PNG
    media_image1.png
    180
    808
    media_image1.png
    Greyscale

Regarding claim 4, Saidi discloses the implant of claim 3, wherein the plurality of barbs extend at an angle of 15 degrees or greater relative to the central body ([0192]).
Regarding claim 5, Saidi discloses the implant of claim 3, wherein the plurality of barbs (3631) comprise two barbs which extend from opposing surfaces of the central body, illustrated in Figure 36b.
Regarding claim 6, Saidi discloses the implant of claim 5, and though it is not specifically disclosed that the plurality of barbs extend along each of the opposing surfaces of the central body in a staggered configuration, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate locations/positions for the barbs, of the implant of Saidi, including having the plurality of barbs extend along each of the opposing surfaces of the central body in a staggered configuration, in order to engage tissue and prevent migration in a patient specific way, based on the patient need/intended use of the implant; and it has been held that rearranging parts, i.e. the location of the barbs, of an invention involves only routine skill in the art (see MPEP 2144.04).  Furthermore, it is to be noted that neither the claims, nor the originally filed specification gave any specific reason/benefit for, or criticality to, the parameter of the plurality of barbs extend along each of the opposing surfaces of the central body and having a staggered configuration, as opposed to extending from any other location/position on the device/implant, and/or being arranged in any other pattern/alignment.
Regarding claims 7-10, Saidi discloses the implant of claim 1, and though it is not specifically disclosed that the plurality of barbs extend from the first and second arms, extending from an outer surface, and/or an inner surface and/or have a staggered configuration, these parameters are deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate locations/positions and/or alignment for the plurality of barbs, of the implant of Saidi, including having the plurality of barbs extend from the first and second arms, extending from an outer surface, and/or an inner surface and/or have a staggered configuration, in order to engage tissue and prevent migration in a patient specific way, based on the patient need/intended use of the implant; and it has been held that rearranging parts, i.e. the location/arrangement of the barbs, of an invention involves only routine skill in the art (see MPEP 2144.04).  Furthermore, it is to be noted that neither the claims, nor the originally filed specification gave any specific reason/benefit for, or criticality to, the parameters of the plurality of barbs extending from the first and second arms, from an outer surface, and/or an inner surface and/or have a staggered configuration, opposed to extending from any other location/position on the device/implant, and/or being arranged in any other pattern/alignment.
Regarding claims 11 and 12, Saidi discloses the implant of claim 1, and though it is not specifically disclosed that the plurality of barbs extend in line/parallel with, and/or transversely to, a plane formed by the first and second arms in the deployed configuration, this parameter(s) is/are deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art at the time of the invention to determine alignment for the barbs, of the implant of Saidi, including having the plurality of barbs extend in line/parallel with, and/or transversely to, a plane formed by the first and second arms in the deployed configuration, in order to engage tissue and prevent migration in a patient specific way, based on the patient need/intended use of the implant; and it has been held that rearranging parts, i.e. the alignment of the barbs, of an invention involves only routine skill in the art (see MPEP 2144.04).  Furthermore, it is to be noted that neither the claims, nor the originally filed specification gave any specific reason/benefit for, or criticality to, the parameter(s) of the plurality of barbs extend in line/parallel with, and/or transversely to, a plane formed by the first and second arms in the deployed configuration, as opposed to extending from any other alignment.
Regarding claim 13, Saidi discloses the implant of claim 1, wherein the plurality of barbs each have a complementary shape to a plurality of openings on the central body such that, when the nasal implant is in the delivery configuration, the plurality of barbs are engaged with the plurality of openings ([0192], Lines 17-25 – to clarify, it is stated the barbs are formed by making cuts in the central body and then bending the outer portion/barbs out; thus, the open areas which are created by the barbs being cut and bent out are considered the openings, and in the delivery configuration, the barbs engage with said plurality of openings).
Regarding claim 14, Saidi discloses the implant of claim 1, wherein the plurality of barbs (3631) have a notch configuration, illustrated in Figure 36b.
Regarding claim 18, Saidi discloses the implant of claim 1, wherein the central body (CB) includes a solid structure along the central longitudinal axis, illustrated in Figure 10I and modified figure 10I, above.
Regarding claim 25, Saidi discloses the implant of claim 1, further comprising a first faceted tip on the distal end (1D) of the first arm (1A) and a second faceted tip on the distal end (2D) of the second arm (2A), illustrated in Figure 10I and modified figure 10I, above.
Regarding claims 31 and 32, Saidi discloses the implant of claim 1, wherein the central body consists essentially of a bioabsorbable material ([0010], 5th to last – 3rd to last lines).
Regarding claim 33, Saidi discloses the implant of claim 1, wherein the nasal implant includes two or more different materials ([0192], Lines 9-11 – to clarify, it is stated that the implant can be made of a combination of the mentioned polymers, thereby teaching two or more materials).
Regarding claim 34, Saidi discloses the implant of claim 1, wherein the implant is made of a material selected from poly(lactic acid) (PLA); poly(glycolic acid) (PGA); poly(lactic-co-glycolic acid) (PLG/PLGA); poly(dioxanone) (PDS/PDO); poly-L-lactic acid (PLLA), or poly-D-lactic acid (PDLA), or a blend or copolymer thereof ([0010], 5th to last – 3rd to last lines & [0192], Lines 9-11).
Regarding claim 35, Saidi discloses the implant of claim 1, wherein the proximal end (PE) includes an atraumatic rounded tip, illustrated in Figure 10I and modified figure 10I, above.
Regarding claim 89, Saidi discloses the implant of claim 1, wherein the central body includes a solid structure along the central longitudinal axis, and wherein the solid structure of the central body comprises a plurality of openings/cuts adapted to modify a stiffness of the central bod ([0192], Lines 18-19 – to clarify, it is stated the barbs are formed by making cuts in the central body and then bending the outer portion/barbs out; thus, the open areas which are created by the barbs being bent out are considered the openings, and these openings/cuts would result in a modification of the stiffness of the central body).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saidi as applied to claim 1 above, and in view of Saidi (US Patent No. 7,780,730), hereinafter Saidi’730.
Regarding claims 15 and 16, Saidi discloses the implant of claim 1, but does not specifically disclose a plurality of openings in the central body and/or the first and second arms adapted to allow tissue ingrowth.
	However, Saidi’730 teaches an implant, in the same field of endeavor, which is made of a porous structure, in order to allow fibrovascular tissue ingrowth (Column 15, Lines 42-44).
	In view of the teachings of Saidi’730, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the central body and/or the first and second arms, of the implant of Saidi, to include a plurality of openings/be porous, in order to allow fibrovascular tissue ingrowth.

Claims 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saidi as applied to claim 1 above, and in view of Eaton et al. (US PG Pub. 2007/0005094), hereinafter Eaton.
Regarding claim 17, Saidi discloses the implant of claim 1, but does not specifically disclose the central body including a hollow or open structure along the central longitudinal axis.
	However, Eaton teaches an implant, in the same field of endeavor, wherein a central body/ostial member (176) includes a hollow or open structure (178) along a central longitudinal axis of the implant, illustrated in Figure 14A-14C ([0075], 5th & 6th Last Lines).
	In view of the teachings of Eaton, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate form/shape for the central body, of the implant of Saidi, including having a hollow or open structure along the central longitudinal axis, since a change in form/shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2144.04).  Furthermore, it is to be noted that neither the claims, nor the originally filed specification gave any specific reason/benefit for, or criticality to, the parameter of the central body including a hollow or open structure along the central longitudinal axis, opposed to having any other type of form/shape.
Regarding claims 20 and 21, Saidi discloses the discloses the implant of claim 1, but does not specifically disclose the central body comprising a uni-directional or bi-directional helix spiral configuration.
	However, Eaton teaches an implant, in the same field of endeavor, wherein a central body/ostial member (148) comprises a spiral/coil configuration, illustrated in Figure 8A ([0074], Lines 3-5); and though it is not specifically disclosed the spiral/coil configuration is a uni-directional or bi-directional helix spiral configuration; this parameter(s) is/are deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate form/shape for the central body, of the implant of Saidi, including comprising a uni-directional or bi-directional helix spiral configuration, since a change in form/shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2144.04). Furthermore, it is to be noted that neither the claims, nor the originally filed specification gave any specific reason/benefit for, or criticality to, the parameter of the central body comprising a uni-directional or bi-directional helix spiral configuration, opposed to having any other type of form/shape.
Regarding claim 22, Saidi discloses the implant of claim 1, but does not specifically disclose the central body comprising an open coil configuration.
	However, Eaton teaches an implant, in the same field of endeavor, wherein a central body/ostial member (148) comprises an open coil configuration, illustrated in Figure 8A ([0074], Lines 3-5).
	In view of the teachings of Eaton, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate form/shape for the central body, of the implant of Saidi, including comprising an open coil configuration, since a change in form/shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2144.04).  Furthermore, it is to be noted that neither the claims, nor the originally filed specification gave any specific reason/benefit for, or criticality to, the parameter of the central body comprising an open coil configuration, opposed to having any other type of form/shape.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saidi as applied to claim 1 above, and in view of Eaton and Lim et al. (US Patent No. 9,173,733), hereinafter Lim.
Regarding claim 19, Saidi discloses the implant of claim 1, but does not specifically disclose the central body comprises a closed pitch spiral configuration.
	However, Eaton teaches an implant, in the same field of endeavor, wherein a central body/ostial member (148) comprises a coil configuration, and states the spiral/coil can vary in its pitch and density of coils, illustrated in Figure 8A (Eaton: [0074], Lines 3-6). Furthermore, Lim teaches that having a higher pitch angle, i.e. a tighter spiral/coil configuration, results in higher/increased radial strength, example illustrated in Figure 3D (Lim: Column 4, Lines 45-46 & 54-55).
	In view of the teachings of Eaton and Lim, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate form/shape for the central body, of the implant of Saidi, including comprising a closed pitch spiral configuration, in order for the central body to have a high radial strength, and a change in form/shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2144.04). Furthermore, it is to be noted that neither the claims, nor the originally filed specification gave any specific reason/benefit for, or criticality to, the parameter of the central body comprising a closed pitch spiral configuration, opposed to having any other type of form/shape.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Saidi as applied to claim 1 above, and in view of Tan et al. (US PG Pub. 2010/0100170), hereinafter Tan.
Regarding claims 23 and 24, Saidi discloses the implant of claim 1, wherein the central body/ostial member comprises a solid shaft, but does not teach a dual, bi-directional spiral cut on the outer surface.
	However, Tan teaches an implant that comprises bi-directional spiral cuts on the outer surface of the implant, illustrated in Figure 6; the spiral cuts/grooves provide the implant with increased flexibility ([0008], Lines 7-8).
In view of the teachings of Tan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the outer surface, of the central body of the implant of Saidi, to comprise dual, bi-directional spiral cuts, in order to provide the central body/implant with increased flexibility. 

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Saidi as applied to claim 1 above, and in view of Muni et al. (US PG Pub. 2008/0015540), hereinafter Muni.
Regarding claims 26-29, Saidi discloses the implant of claim 1, but does not specifically disclose first and second sharpened tips on the distal end of the first and second arms, respectively, wherein the sharpened tips includes two or more surfaces formed from planar cuts, the planar cut(s) at an angle of 35 degrees or less.
	However, Muni teaches a device, in the same filed of endeavor, comprising a sharpened tip (50) including three surfaces formed from planar cuts at an angle less than 35 degrees, illustrated in Figure 2C; this design/configuration allows for the ability to cut soft tissue/mucosa and thin bone ([0102], Last 8 Lines).
	In view of the teachings of Muni, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the distal ends of the first and second arms, of the implant of Saidi, to comprise a sharpened tip including two or more surfaces formed from planar cuts at an angle of 35 degrees or less, in order to allow for the ability to cut soft tissue/mucosa and thin bone, as taught by Muni.

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Saidi as applied to claim 1 above, and in view of Hussain et al. (US PG Pub. 2014/0288592), hereinafter Hussain.
Regarding claims 36-38, Saidi discloses the implant of claim 1, but does not teach an outer surface of the nasal implant includes a plasma treated portion, which has an increased hydrophilicity or hydrophobicity.
	However, Hussain teaches a that it is known/a method of plasma treating a surface of an implantable device/object in order to modify the surface to impart desired physical/chemical characteristics such as, among others, hydrophilicity or hydrophobicity ([0200]). 
In view of the teachings of Hussain, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the outer surface, of the nasal implant of Saidi, to include a plasma treated portion resulting in increased hydrophilicity or hydrophobicity, since it is a well-known in the art to plasma treat a surface of an implantable device/object in order to modify the surface to impart desired physical/chemical characteristics, such as hydrophilicity or hydrophobicity, among other characteristic, as taught by Hussain.

Allowable Subject Matter
Claim 30 is allowed.

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, in response to Applicant’s amendment, Examiner now cites the prior art of Saidi et al. (US PG Pub. 2014/0243975) in rejecting independent claim 1, and those claims that depend from it.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774